     SHARON L. ANDERSON (SBN 94814)
 1
     County Counsel
 2   DYLAN RADKE (SBN 207757)
     Deputy County Counsel
 3   COUNTY OF CONTRA COSTA
     651 Pine Street, Ninth Floor
 4
     Martinez, California 94553
 5   Telephone: (925) 335-1800 / Facsimile: (925) 335-1866
     Electronic Mail: dylan.radke@cc.cccounty.us
 6   Attorneys for Defendant
 7   COUNTY OF CONTRA COSTA

 8                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 9

10    FELIPE HERNANDEZ, an individual,                 No. C18-00267 KAW
11                  Plaintiff,                         STIPULATION AND [PROPOSED]
12                                                     ORDER DISMISSING DEFENDANT
      v.                                               COUNTY OF CONTRA COSTA
13
      COUNTY OF CONTRA COSTA, a                        Crtrm: 4, 3rd Floor
14
      municipal corporation; MICHAEL                   Judge: Hon. Kandis A. Westmore, Presiding
15    PROCTOR, individually and in his capacity        Date Action Filed: January 11, 2018
      as a Deputy for the Contra Costa County          Trial Date: None Assigned
16    Sheriff’s Department; MICHAEL
17    McGARY, individually and in his capacity
      as a Sergeant for the Contra Costa County
18    Sheriff’s Department; N. ANDREWS,
      individually and in his capacity as a Deputy
19
      for the Contra Costa County Sheriff’s
20    Department; FNU ZARAGOSA,
      individually and in his capacity as a Deputy
21    for the Contra Costa County Sheriff’s
22    Department; B. HUGHES, individually and
      in his capacity as a Deputy for the Contra
23    Costa County Sheriff’s Department; B.
      BATTLES, individually and in his capacity
24    as a Deputy for the Contra Costa County
25    Sheriff’s Department; and DOES 1-50,
      inclusive,
26
                    Defendants.
27

28

     Stipulation and [Proposed] Order Dismissing Defendant County of Contra Costa -
     Case No. C18-00267 KAW                                                                  1
                                               STIPULATION
 1

 2          Defendant County of Contra Costa ("County") and plaintiff Felipe Hernandez
 3   (“Plaintiff”) hereby stipulate as follows:
 4
     1.     That all claims alleged in this lawsuit against the County be dismissed and that the
 5
     County be dismissed as a party from this case; and
 6

 7   2.     Each side is to bear their own fees and costs.
 8    DATED: October 3, 2018               SHARON L. ANDERSON
 9                                         COUNTY COUNSEL

10
                                           By:     /s/ Dylan Radke
11                                                DYLAN RADKE
12                                                Deputy County Counsel
                                                  Attorneys for Defendant
13                                                COUNTY OF CONTRA COSTA
14
      DATED: October 3, 2018               LAW OFFICES OF JOHN L. BURRIS
15

16                                         By:        /s/ James Cook
                                                  JAMES COOK, ESQ.
17
                                                  Attorneys for Plaintiff
18

19
20
                                     ATTORNEY ATTESTATION
21
            I hereby attest that I have authorization from all of the above-named counsel to E-file
22
     this stipulation and this authority is reflected by the conformed signature (“/s/”) within this E-
23
     filed document.
24

25   DATE: October 3, 2018               By:         /s/ Dylan Radke
                                                     Deputy County Counsel
26

27

28

     Stipulation and [Proposed] Order Dismissing Defendant County of Contra Costa -
     Case No. C18-00267 KAW                                                                        2
                                                 ORDER
 1

 2          IT IS HEREBY ORDERED that all claims alleged in this lawsuit against the County be
 3   dismissed and that the County be dismissed as a party from this case and each side is to bear
 4
     their own fees and costs.
 5

 6
     DATED: __________________
             10/3/18           By: _________________________________
 7                                   HON. KANDIS A. WESTMORE
                                     United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     Stipulation and [Proposed] Order Dismissing Defendant County of Contra Costa -
     Case No. C18-00267 KAW                                                                    3
